          Case 3:20-cv-00243-MMD-WGC Document 80 Filed 05/21/20 Page 1 of 14



 1   David O’Mara (Nev. bar #8599)
     The O’Mara Law Firm, P.C.
 2   311 E. Liberty Street
     Reno, NV 89501
 3   Telephone: 775/323-1321
     David@omaralaw.net
 4   Local Counsel for Plaintiffs
     James Bopp, Jr. (Ind. bar #2838-84)*
 5       jboppjr@aol.com
     Richard E. Coleson (Ind. bar #11527-70)*
 6       rcoleson@bopplaww.com
     Corrine L. Youngs (Ind. bar #32725-49)*
 7       cyoungs@bopplaw.com
     Amanda L. Narog (Ind. bar #35118-84)*
 8       anarog@bopplaw.com
     True the Vote, Inc.
 9    Voters’ Rights Initiative
     The Bopp Law Firm, PC
10   1 South Sixth St.
     Terre Haute, IN 47807!3510
11   Telephone: 812/877-4745
     *Appearing Pro hac vice
12   Lead Counsel for Plaintiffs
                                 UNITED STATES DISTRICT COURT
13                                     DISTRICT OF NEVADA
14    Stanley William Paher, Terresa Monroe-Hamilton,
      and Garry Hamilton, Daryl Byron DeShaw, Jeff                Case No.: 3:20-cv-00243
15    Ecker, Gary Gladwill, Linda Barnett, and Nevada
      Right to Life, Plaintiffs
16    v.                                                          Plaintiffs’ Second Preliminary-
                                                                  Injunction Reply
17    Barbara Cegavske, in her official capacity as Nevada
      Secretary of State, Deanna Spikula, in her official
18    capacity as Registrar of Voters for Washoe County,
      and Joseph P. Gloria, in his official capacity as Reg-
19    istrar of Voters for Clark County, Defendants

20                                            Introduction1
21       In the Factual Background, Plaintiffs established (inter alia) the unassailable facts that (i)
22   across the nation states are reopening from the COVID-19 lockdown and (ii) even during the
23   lockdown people were permitted to do essential activities—such as grocery shopping and in-per-
24   son voting—with recommended safeguards. The Wisconsin experience showed that in-person
25       1
           Nomenclature: Established abbreviations and terms in ECF No. 65, e.g., “State Plan,”
26   “Clark County Plan,” and “legislative mandate,” are retained; official-capacity defendants and
     intervenor-defendants are collectively “Defendants” unless context requires otherwise.
27
          Defendants filed four briefs with overlapping arguments, and ECF no. 33 was 33 pages.
28   Given that volume and those overlapping arguments, along with the current page limit, Plaintiffs
     respond generally to some arguments and deal with referenced, particular arguments as needed.

                                                       1
          Case 3:20-cv-00243-MMD-WGC Document 80 Filed 05/21/20 Page 2 of 14



 1   voting with recommended safeguards would not spike COVID-19 cases. To the extent some
 2   threat is ongoing now or by election day, for the vast majority, in-person voting with recom-
 3   mended safeguards is no less reasonable a burden than burdens held reasonable in Crawford v.
 4   Marion Cty. Election Bd., 553 U.S. 181 (2008). So the untailored, overbroad remedy of a mostly
 5   mail-in election is unwarranted and creates the substantial risks of direct and vote-dilution disen-
 6   franchisement from the court-recognized risks of absentee-ballot fraud and a sudden flood of
 7   mailed ballots. Only the legislature has the authority and expertise to balance access and election
 8   integrity issues, and its balancing nowhere created a mostly-mail system, only one that is primar-
 9   ily in-person voting with absentee voting at a usual percentage deemed safe in this state in view
10   of the recognized absent-ballot-fraud and mass-mailing problems.2 Inverting that scheme means
11   that both of those harms are now beyond what the legislature found to be safe in this state and so
12   puts them at issue as substantial risks make the Plans unconstitutional.
13                                                   I.
     Plaintiffs are likely to prevail on the merits because the U.S. Constitutional Amendments I
14        and XIV and Article I, § 4, cl.1, require Nevada to follow the legislative mandate.
15   A. Only the legislature may lawfully balance ballot access with election integrity, so its
        legislative mandate must be followed and its balancing establishes as a matter of law
16      the presence of disenfranchisement risks.
17       In I.A, Plaintiffs established key, controlling fundamentals. Only the legislature has the au-
18   thority and expertise to balance ballot access with the known, court-recognized,3 substantial risk
19   of illegal voting posed by mail-in ballots and prescribe the manner of an election. The legisla-
20   ture’s balancing, expressed in its “legislative mandate,” is that for this state at this time that bal-
21   ancing requires that the election be predominantly in-person voting with only modest mail-in
22   voting. That prescribed model establishes an approximate percentage of votes that will be mail-in
23
24       2
            That the legislature’s binding balancing was correct continues to be born out by evidence.
     See, e.g., J. Dienst, Close Results In Paterson Vote Plagued By Fraud Claims; Over 3K Ballots
25
     Seemingly Set Aside, NBC NY, May 20, 2020, www.nbcnewyork.com/news/local/close-results-
26   in-paterson-vote-plagued-by-fraud-claims-over-3k-ballots-seemingly-set-aside/2425813/(“‘There
     is a genuine absentee ballot fraud scandal going on in Paterson,’ said election law expert and
27   University of California-Irvine School of Law professor Rick Hasen.”).
          3
28          See ECF No. 65 at 6 (citing court recognition that mail-in ballots pose a substantial risk of
     illegal votes “making this a cognizable issue and interest for balancing that need not be proven”).

                                                        2
          Case 3:20-cv-00243-MMD-WGC Document 80 Filed 05/21/20 Page 3 of 14



 1   ballots and reflects the legislature’s judgment that this usual percentage poses a tolerable risk of
 2   ballot fraud and mailing problems. Thus, the risk of mail-in ballot fraud and mailing problems
 3   are recognized in the legislative mandate and accounted for in the balancing. So going from a
 4   modest amount of mail-in ballots to mostly mail-in ballots makes the risk of ballot fraud and
 5   mailing problems substantial as a matter of legislative finding inherent in its balancing. Making
 6   access overbroad gives inadequate effect to the substantial interests the legislature balanced.
 7       Defendants ignore these controlling fundamentals. None could show that the legislature es-
 8   tablished a mostly mail-in-voting system. The best they could argue was that the legislature al-
 9   lowed the creation of some mailing precincts. But by using the exception to swallow the rule, the
10   Secretary and County Administrators turned the legislature’s balancing of ballot access with
11   mail-in-ballot-fraud and sudden-mailing problems on its head. When Defendants argue that mail-
12   in-ballot fraud and mailing problems are speculative, they ignore that these substantial risks were
13   already recognized by (i) courts and (ii) the legislature in its balancing that created a mostly in-
14   person system with moderate mail-in voting. Recognition of the substantial risks are baked in,
15   not speculative.
16       Defendants miss the irony of their saying that the well-established and substantial risks
17   posed by mail-in- vote fraud and a sudden flood of mail-in ballots is speculative when the foun-
18   dation of the overbroad Plans was speculative, i.e., that most voters would self-disenfranchise out
19   of fear that the same recommended safeguards that were used for in-person voting without spik-
20   ing COVID-19 in Wisconsin might not work for doing essential activity in Nevada so that voters
21   might get COVID-19, which might be traceable to voting with safeguards, and might be more
22   than a mild case as most seem to get. Such speculation did not justify the overbroad remedy of
23   sending mail-in ballots to all active registered voters, let alone inactive ones as in Clark County.
24   No defendant established that large numbers of voters will self-disenfranchise if they must vote
25   in person, and recent Wisconsin evidence shows the contrary. “While the COVID-19 pandemic
26   produced an exceptional shift to vote-by-mail [by requested absentee ballots], it is not clear that
27   the crisis influenced overall participation. The total ballots cast in the Spring Election and Presi-
28   dential Preference Vote were not markedly different from previous spring elections.” Wisc.


                                                       3
          Case 3:20-cv-00243-MMD-WGC Document 80 Filed 05/21/20 Page 4 of 14



 1   Elec’n Comm’n, April 7, 2020: Absentee Voting Report at 4, (May 15, 2020), elec-
 2   tions.wi.gov/sites/elections.wi.gov/files/2020-05/April%202020%20Absentee%20Vot-
 3   ing%20Report.pdf (documenting problems with the sudden flood of mailed ballots4). That means
 4   that the many who voted in person did not self-disenfranchise but relied on the recommended
 5   safeguards used for all essential activities. So the speculation on which the Plans was founded
 6   was unfounded and the overbroad remedy was unjustified.
 7       Because the legislature has authoritatively balanced ballot access and ballot fraud, the legis-
 8   lative mandate must be followed.5 If it is upended as in the Plans, the significant mail-in-ballot
 9   fraud and mailing-problem risks are a substantial, given concern because they are what the legis-
10   lative mandate authoritatively removed as cognizable concerns through balancing. So it matters
11   whether the legislative mandate is followed. And it was not followed generally, because the leg-
12   islature nowhere created a mostly mail-in voting plan, or specifically, because the legislature re-
13   quired certain steps to even create mailing districts that were not followed, ECF No. 65 at
14   Facts(B). In Kelly v. Murphy, 79 Nev. 1, 377 P.2d 177 (Nev. 1963), the Nevada Supreme Court
15   held that phone directions from the Secretary did not constitute making regulations in compliance
16   with NRS 293.247, so a recount was without legal authorization and a futile act. Following the
17   legislative mandate requires doing what the legislature requires to make a regulation.
18       There is no Eleventh Amendment problem because Plaintiffs are not just trying to enforce
19   state law in federal courts. Rather, failure to follow the legislative mandate established that mail-
20   in-ballot fraud and mailing problems are cognizable here and so the disenfranchisement risks
21
         4
             “At a local level, the extraordinary volume placed enormous stress on election officials,
22   elections systems, and the [USPS].” Id. at 3. “With nearly six times more ballots in circulation,
23   the number of complaints and concerns increased by a similar amount. Some voters also reported
     not receiving their absentee ballots while others reported that their completed ballots were not
24   returned to the clerk in a timely fashion.” Id. at 12. Yet by-request ballots comprised 61.8%,
     12.6% voted early in person, and 25.6% voted in person on election day. Id. at 6. The Report
25
     confirmed the reported “three tubs” of undelivered absentee ballots found by the USPS. Id. at 16.
26         5
             The legislative mandate must also be followed because the Elections Clause, U.S. Const.
     art. I, § 4, cl.1, requires it as federal candidates are on the ballot. But wholly apart from that, it
27
     must be followed because inherent within it is the restriction of mail-in-ballot fraud to the ap-
28   proximate percentage that the legislature deemed safe for this state in this election, as is the legis-
     lature’s determination of what is safe regarding mail problems.

                                                       4
          Case 3:20-cv-00243-MMD-WGC Document 80 Filed 05/21/20 Page 5 of 14



 1   flow from that as a matter of law given the legislative balancing. There is no Eleventh Amend-
 2   ment issue where Plaintiffs seek to have the legislative mandate followed because not doing so
 3   violates their fundamental right to vote protected by the First and Fourteenth Amendments. The
 4   Eleventh Amendment provides no shield for state officials acting in their official capacities when
 5   plaintiffs request prospective injunctive relief to vindicate such rights. See, e.g., Doe v. Lawrence
 6   Livermore Nat’l Lab, 131 F.3d 836, 839 (9th Cir. 1997); Ex parte Young, 209 U.S. 123 (1908).
 7       Plaintiffs established that what other states do and what other safeguards exist don’t justify
 8   the inversion of the legislature’s balancing because only the legislature has the authority and ex-
 9   pertise to balance ballot access and election integrity. Its balancing governs what is required and
10   safe for this state, so all that the legislature mandated is essential. One cannot properly say that,
11   because other safeguards exist, election administrators may invert the balancing.
12       Consequently, the Secretary and County Administrators were required to accommodate
13   COVID-19 concerns within the legislative mandate, like Wisconsin did, not invert that mandate.
14   B. Discarding the legislature’s balance of in-person and mail-in voting and throwing mail-
        in voting open to all violates the right to vote by causing numerous voters to suffer di-
15      rect disenfranchisement.
16       In I.B, Plaintiffs established that, based on the legislature’s balancing of in-person and by-
17   request absentee-ballot voting in the legislative mandate, throwing mail-in voting open to all
18   would violate the right to vote by causing numerous voters to suffer direct disenfranchisement.
19   Again, Plaintiffs relied expressly on the legislature’s balancing and not prescribing a mostly mail
20   election, ECF No. 65 at 12-15, which “establishes the disenfranchisement harm as a matter of
21   law,” id. at 15. As established, supra at I.A, Defendants ignore the legislative balancing and man-
22   date and act as if the Secretary and County Administrators are free to ignore it in election admin-
23   istration. They are not. In addition to expressly relying on the legislature’s balancing and man-
24   date, Plaintiffs provided evidence of disenfranchisement from a sudden increase in mail-in bal-
25   lots. So Plaintiffs have a non-speculative, substantial, personal risk of direct disenfranchisement,
26   which is a sufficient harm for standing,6 and it is caused by the Plans, and a holding of likely suc-
27       6
          Intervenor-Defendants never established that voters will self-disenfranchise or will get
28   COVID-19 from in-person voting (and the Wisconsin experience establishes otherwise)—only
     some risk of such. The same must apply to Plaintiffs, so a substantial likelihood suffices.

                                                        5
          Case 3:20-cv-00243-MMD-WGC Document 80 Filed 05/21/20 Page 6 of 14



 1   cess and a preliminary injunction will remedy the harm.7
 2       Given standing, Defendants (not Plaintiffs) must justify the Plans under the test in Burdick v.
 3   Takushi, 504 U.S. 428 (1992), because the burdens here follow those at trial. And because disen-
 4   franchisement is a severe harm, Defendants must prove their broad remedy narrowly tailored to a
 5   compelling interest. But relying on standing arguments, Defendants didn’t meet that burden.
 6   Plaintiffs established that in-person voting with recommended safeguards is similarly safe to
 7   other in-person essential activities with recommended safeguards, that Wisconsin in-person vot-
 8   ing didn’t spike COVID-19 levels, and that such burdens were no greater than the burdens held
 9   “reasonable” in Crawford, 553 U.S. 181. So for most people, there was no unreasonable burden
10   and as a result the overbroad, facial remedy of mailing ballots to all active (let alone, inactive)
11   registered voters was not narrowly tailored. To the extent there is an interest in protecting those
12   specially at risk, the Plans failed to target them. So the Plans violate the right to vote by direct
13   disenfranchisement and are unjustified under the Burdick balancing analysis.
14   C. Discarding the legislature’s determination that voting should be primarily in person,
        and mailing absentee ballots without request violates the right to vote by causing nu-
15      merous voters to suffer vote-dilution disenfranchisement.
16       In I.C. of the opening brief, Plaintiffs relied again on the legislature’s balancing and determi-
17   nation that voting should be primarily in person and its requirement that absentee ballots be by
18   request to establish the substantial risk of illegal votes as a matter of law based on that balancing
19   and legislative mandate. And they relied on the fact that courts have recognized the substantial
20   risk of absentee-ballot fraud. So they were not required to prove there is such a substantial risk,
21   which was amplified many times by abandoning the percentage of such votes that the legislature
22   found safe and offering mail-in ballots to all active (and inactive in Clark County) registered vot-
23   ers. Plaintiff supplemented that with some examples, but they were not required to because the
24   problem is court-recognized and inherent in the legislature’s balancing and mandate. This sub-
25       7
            The suggestion that County Administrators who were not sued would not abide by this
26   Court’s injunction fails. The Defendants fail to note that Plaintiffs have requested a declaration
     that the Secretary’s approval of the County Administrators’ mail-in balloting plan is unconstitu-
27
     tional. This declaration of unconstitutionality would void the Secretary’s approval of all the coun-
28   ties’ mail-in balloting plan. Anyway, Plaintiffs are from named-defendant counties so the relief
     would directly benefit them.

                                                        6
          Case 3:20-cv-00243-MMD-WGC Document 80 Filed 05/21/20 Page 7 of 14



 1   stantial risk is not speculative because it is court-recognized and legislature balanced, and as with
 2   direct disenfranchisement, a substantial risk of vote-dilution suffices for standing (just as
 3   Intervenors did not establish that in-person voters will self-disenfranchise or will get COVID-19).
 4       Plaintiffs also established that theirs is clearly not a generalized grievance by a careful analy-
 5   sis of the actual language and meaning of Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992).
 6   They established that the issue is not how many have this grievance but whether they are merely
 7   trying to make the government do its job, which they are not. They are seeking relief for viola-
 8   tions of their fundamental rights. And they established that they are not at the general level of
 9   mere “citizen” but are at three levels of specificity beyond that. citizens. They are among that
10   subset who can actually have their vote diluted. Defendants ignore this clear showing.
11       Two cited, non-controlling cases, don’t alter this fact. ECF No. 74 at 17. ACRU v. Martinez-
12   Rivera, 166 F. Supp. 3d 779 (W.D. Tex. 2105), involved review of a magistrate’s report, so un-
13   objected findings were reviewed only for clear error. ACRU did not object to the magistrate’s
14   finding that “undermined voter confidence and potential vote dilution[] merely amount to gener-
15   alized grievances about the government, which do not give rise to associational standing” and the
16   court found no clear error. Id. at 787. But in that case the argument was not that the legislature
17   had already done a balancing concerning the risk of vote dilution, the abandonment of which nec-
18   essarily presented a substantial risk beyond what the legislature had decided was permissible, but
19   only that failure to purge voting rolls (under the National Voter Registration Act) might result in
20   vote dilution. That substantially differs in kind, and present Plaintiffs have a direct harm caused
21   by abandoning the legislative mandate where actual voting is occurring. And Plaintiffs do object
22   to, not acquiesce in, the assertion that theirs is a generalized grievance, which they have shown it
23   not to be in clear detail. So it would be clear error to find it here.
24       United States v. Florida, 2012 U.S. Dist. LEXIS 189624 (N.D. Fla. 2012), involved an effort
25   to intervene by “four individuals [who] sa[id] that if people are improperly registered to vote it
26   will dilute the votes of properly registered voters,” id. at *4, and they (and members of Judicial
27   Watch) were held to have only the generalized interest of “every other registered voter in the
28   state,” id. (True the Vote asserted a different interest—monitoring voter-registration lists—but as


                                                         7
          Case 3:20-cv-00243-MMD-WGC Document 80 Filed 05/21/20 Page 8 of 14



 1   there was no interference with that it was not allowed to intervene. Id. at *5-6.) As with ACRU,
 2   no actual voting was underway with an inversion of the legislature’s balancing that of itself raises
 3   the dilution problem and makes it substantial because it is not within the bounds that the legisla-
 4   ture deemed safe for this state. And neither case involved a sudden flood of mail-in votes.
 5   D. Discarding the legislative mandate violates U.S. Constitution Article I, § 4, cl. 1, which
        mandates that the legislature prescribe the manner of election.
 6
         In I.D, Plaintiffs established that as federal candidates are on the ballot, this election must be
 7
     conducted in the legislature’s prescribed manner. That manner was primarily in-person voting
 8
     with a moderate percentage of by-request absentee-ballot voting—at the level the legislature de-
 9
     termined the substantial, court-recognized risks from absentee-ballot fraud and a sudden flood of
10
     mail-in ballots were safe. By inverting that balancing, the Plans are not the manner the legislature
11
     prescribed, and Plaintiffs have further detailed the noncompliance with the legislative mandate.
12
     ECF No. 65 at 3-6. Why following the legislative mandate is vital is based on the legislature’s
13
     authority and expertise for balancing access and election integrity as explained in I.A, so whether
14
     there is a private cause of action for this claim does not matter to that controlling analysis. Defen-
15
     dants have cited no case holding there is not a private cause of action for this claim, and Plain-
16
     tiffs believe it is properly assertable, just as a parallel manner clause was at issue in Bush but not
17
     decided because the case was decided on a one-person-one-vote equal-protection analysis.
18
     E. The Clark County Plan to enhance its voters’ strength violates the equal-protection
19      and right-to-vote rights of voters in other counties under one-person-one-vote doctrine.
20       In Count IV, Plaintiffs challenged the Clark County Plan under the one-person-one-vote doc-
21   trine for two things only: (1) mailing to inactive voters and (2) sending county approved ballot
22   harvesters. ECF No. 64 at ¶ 126. Plaintiffs nowhere challenged the establishment of more polling
23   places in Count IV, merely mentioning extra polling places in describing what Clark County had
24   done. Id. at ¶ 39. The same is true of Plaintiffs’ preliminary-injunction memo, which nowhere
25   argues that the extra polling places are a violation of one-person-one-vote doctrine. ECF No. 65
26   at 21-23. Plaintiffs believe that in-person voting with recommended safeguards (along with by-
27   request absentee ballots) was Nevada’s proper response to COVID-19 concerns. That would be
28   within the legislative mandate (instead of inverting the legislature’s balancing) and more polling


                                                       8
          Case 3:20-cv-00243-MMD-WGC Document 80 Filed 05/21/20 Page 9 of 14



 1   places facilitate that. Plaintiffs noted that Clark County is the most populous county, ECF No. 65
 2   at 22, so the fact that it would have proportionally more polling places would be expected. So
 3   arguments attacking a supposed challenge to extra polling places are strawman arguments. See,
 4   e.g., ECF Nos. 75 at 2-3 and 77 at 3.
 5       Plaintiffs established that giving one county greater voting strength than others violates the
 6   one-person-one-vote doctrine in violation of the Equal Protection Clause and the fundamental
 7   right to vote under the First and Fourteenth Amendments. ECF No. 65 at 21-23. And sending
 8   unrequested mail-in ballots to inactive voters and sending county-approved ballot harvesters will
 9   ensure that more ballots are collected from voters of Clark County (who largely have a certain
10   political persuasion, which Defendants don’t deny) than in other counties (largely of a different
11   political persuasion)—with the difference not accounted for by population differences. Id.
12       The Clark County Registrar says there is no right to vote in a manner of one’s choosing. ECF
13   No. 75 at 4. But that is not the issue here. The issue generally is violation of the legislature’s
14   manner, which balanced and protected against harms that are now at issue by the inversion of its
15   manner. And specifically, the issue here is about giving voters in one county greater voting
16   power than voters in other counties, though all have the same manner of voting, i.e., mostly mail-
17   in voting with modest in-person voting. So this argument is beside the point.
18       The Secretary says “NRS § 293.345(1) is silent on whether ballots may be mailed to inactive
19   voters” and so defers. ECF No. 78 at 7. But there is a relevant regulation, NAC 293.412:
20       (4)(a) A city or county clerk (a): Is not required to send a sample ballot to an inactive
         voter. (b) Is required to send an absent ballot to an inactive voter if the inactive voter
21       requests: (1) An absent ballot pursuant to the provisions of NRS 293.313 or 293C.310, as
         applicable; or (2) A military-overseas ballot pursuant to the provisions of chapter 293B of
22       NRS.”
23   That is not silent, deals with inactive voters, and nowhere authorizes absentee ballots for inactive
24   voters without request. Conversely, it requires inactive voters to request absentee ballots. That
25   must be followed absent a properly promulgated regulation replacing it. As held in Kelly, 79 Nev.
26   1, 377 P.2d 177, regulations must be made in compliance with NRS 293.247, and ad hoc,
27   noncompliant actions in violation of existing regulations are “futile” acts “without legal authoriza-
28   tion.” This regulation speaks to the requirements for inactive registered voters getting an absentee


                                                       9
         Case 3:20-cv-00243-MMD-WGC Document 80 Filed 05/21/20 Page 10 of 14



 1   ballot and remain unchanged. So it should have been followed by the Secretary and Registrar.
 2   Mailing absentee ballots to inactive registered voters was and is without legal authorization.
 3       The Clark County Registrar tries to distinguish Bush v. Gore, 531 U.S. 98 (2000), on the
 4   grounds that it involved a different situation. ECF No. 75 at 4. But most cases can be distin-
 5   guished factually and that doesn’t vitiate their controlling analysis in applicable circumstances,
 6   such as this. Plaintiffs set out the applicable analysis that Bush summarized from prior cases to
 7   the effect that the voters of one county may not be given “greater voting strength.” ECF No. 65 at
 8   22. Distinguishing Bush on superficial facts does not address that prior case line. Bush did say
 9   that local entities could use “different technologies” or “systems” for voting, as the Clark County
10   Registrar notes, but that isn’t the issue here. Nor is this like the cases the Registrar cites involv-
11   ing traceable ballots and changing voting days. And because the Secretary defers to the Registrar
12   about sending absentee ballots to inactive voters, this is like the statewide situation in Bush
13   where the central authority allowed different standards in different counties. Not only is the Clark
14   County Plan contrary to the Secretary’s own regulation at NAC 293.412, it is contrary to the Sec-
15   retary’s own Plan—presumably based on her own balancing that excludes sending ballots to in-
16   active registered voters, or it has no rational basis—yet the Secretary permits this difference in
17   voting power between different counties. So this case is like Bush and the prior cases it cited in
18   which there existed a difference in voting power between counties approved by a state-wide au-
19   thority. That extra power has real-world results. As Plaintiffs already established, extra mining of
20   mail-in ballots in the most populous county of a certain persuasion will garner many more votes
21   of the dominant political persuasion in that county, just like the effort to mine extra votes in cer-
22   tain counties in Florida in Bush targeted large counties of a preferred political persuasion. In
23   close elections, those extra votes change results. An the claimed purpose of mailing to inactive
24   registered voters and county-approved ballot harvesters is to increase the number of votes—if
25   not it fails for lack of a rational basis—and only Clark County has this extra voting power. That
26   clearly violates the equal-protection and right-to-vote rights of voters outside Clark County who
27   do not have the same voting power.
28       Notably, Intervenors don’t challenge standing for this claim, ECF No. 72 at 11, recognizing


                                                       10
         Case 3:20-cv-00243-MMD-WGC Document 80 Filed 05/21/20 Page 11 of 14



 1   that standing to challenge vote-dilution harm is a given in equal-protection cases. Instead, they
 2   say this case is foreclosed by Short v. Brown, 893 F.3d 671 (9th Cir. 2018). ECF No. 72 at 11-12.
 3   But Short doesn’t control for at least three reasons. First, Plaintiffs don’t argue that the Clark
 4   County Plan makes it harder for them to vote, so quotes to the effect that it doesn’t are beside the
 5   point. Second, because Plaintiffs don’t challenge this Plan for making it harder to vote, the notion
 6   that rational-basis scrutiny applies because mail-in voting makes it easier to vote is beside the
 7   point. Third, the part of Short that Intervenors ignore is the part that controls. Note that Short
 8   only involved the phasing in of mail-in voting in California, id. at 674-75, and voters in non-all-
 9   mail counties claimed their vote was diluted by votes in all-mail counties because mail-in voting
10   was easier. After rejecting that argument, which Plaintiffs don’t make, the Ninth Circuit said this
11   case is “nothing like” the line of cases that Plaintiffs cited from Bush that found an equal-protec-
12   tion violation where some counties are given greater voting strength, id. at 678-78. In those
13   disparate-voting-strength cases, strict scrutiny applies because violation of equal protection and
14   vote-dilution disenfranchisement are severe harms. And under strict scrutiny, it is the burden of
15   Clark County, and of the Secretary who allowed the disparate voting strength in contravention of
16   her own State Plan, to establish that it is narrowly tailored to a compelling interest, which they
17   have made no effort to do. Nor could they because there is no justification, even amid COVID-19
18   concerns, to empower one county over another. The Clark County Plan must be enjoined as to
19   the two parts actually challenged.
20                                                    II.
                   A preliminary injunction is necessary to prevent irreparable harm
21                                 to Plaintiffs’ constitutional rights.
22       Plaintiff have irreparable harm for the reasons established in Part II of their opening brief.
23   ECF No. 65. Violations of constitutional rights are irreparable harm. Arguments to the contrary
24   focus on standing, but Plaintiffs have explained why their claims are not speculative and not gen-
25   eralized grievances, and for Count IV Intervenors don’t dispute standing under equal protection.
26                                                    III.
27              The balance of equities and the public interest support injunctive relief.

28       The balance of equities and the public interest support the injunctive relief Plaintiffs request


                                                       11
         Case 3:20-cv-00243-MMD-WGC Document 80 Filed 05/21/20 Page 12 of 14



 1   for reasons established in Part II of their opening brief. ECF No. 65.
 2       The Washoe County Registrar adds a whole section based on Purcell v. Gonzalez, 549 U.S.
 3   1 (2006). ECF NO. 74 at 30-33, claiming that the requested relief would require “election offi-
 4   cials ... [to] have to scramble” to comply and that doing so would “plac[e] into question the in-
 5   tegrity of the th[e] primary election.” Id. at 32-33. But the Plans place into question the integrity
 6   of the election as detailed above. The requested relief that (i) acknowledges that Plaintiffs are
 7   substantially likely to succeed on their claims that the Plans violate the federal constitution and
 8   (ii) corrects the unconstitutional Plans will enhance the integrity of the election. That is the point
 9   of constitutional rights and the rule of law. If the problems identified are not corrected the elec-
10   tion will be of dubious integrity with no assurance that electoral outcomes are correct.
11       And what Defendants want is for the Secretary and County Administrators to be able them-
12   selves to make a late-breaking inversion of the legislature’s balancing, and for Clark County to
13   do so even later, while those whose constitutional rights are violated by those late-breaking ac-
14   tions are shut out from the constitutional relief to which they would normally be entitled.
15                                              Conclusion
16       For the reasons shown, this Court should preliminarily enjoin the Plan and provide the relief
17   in the Amended Complaint’s Prayer for Relief.
18   May 21, 2020                                           Respectfully submitted,
19   David O’Mara (Nev. bar #8599)                          /s/ Amanda L. Narog
     The O’Mara Law Firm, P.C.                              James Bopp, Jr. (Ind. bar #2838-84)*
20   311 E. Liberty Street                                       jboppjr@aol.com
     Reno, NV 89501                                         Richard E. Coleson (Ind. bar #11527-70)*
21   Telephone: 775/323-1321                                     rcoleson@bopplaww.com
     David@omaralaw.net                                     Corrine L. Youngs (Ind. bar #32725-49)*
22   Local Counsel for Plaintiffs                                cyoungs@bopplaw.com
                                                            Amanda L. Narog (Ind. bar #35118-84)*
23                                                               anarog@bopplaw.com
                                                            True the Vote, Inc.
24                                                            Voters’ Rights Initiative
                                                            The Bopp Law Firm, PC
25                                                          1 South Sixth St.
                                                            Terre Haute, IN 47807!3510
26                                                          Telephone: 812/877-4745
                                                            *Appearing Pro hac vice
27                                                          Counsel for Plaintiffs
28


                                                       12
         Case 3:20-cv-00243-MMD-WGC Document 80 Filed 05/21/20 Page 13 of 14



 1                                        Certificate of Service
 2
            I hereby certify on May 21, 2020, I served a true and correct copy of the foregoing on the
 3
     following parties via this Court’s CM/ECF electronic filing system to the addresses listed below.
 4
 5   Gregory Louis Zunino                          Bradley Scott Schrager
     Nevada State Attorney Generals Office         Wolf, Rifkin, Shapiro, Schulman & Rabkin
 6   100 N Carson Street                           3556 E. Russell Rd
 7   Carson City, NV 89701                         Las Vegas, NV 89120
     775-684-1137                                  702-341-5200
 8   Fax: 775-684-1108                             Fax: 702-341-5300
     Email: GZunino@ag.nv.gov                      Email: bschrager@wrslawyers.com
 9
10   Craig A. Newby                                Courtney A. Elgart
     Office of the Attorney General                Perkins Coie LLP
11   100 N. Carson Street                          700 Thirteenth St, NW
12   Carson City, NV 89701                         Ste 800
     (775) 684-1206                                Washington, DC 20005-3960
13   Email: cnewby@ag.nv.gov                       202 654 6200
                                                   celgart@perkinscoie.com
14
     Herbert B. Kaplan
15   One South Sierra Street                       Daniel Bravo
     Reno, NV 89501                                Wolf, Rifkin, Shapiro, Schulman, & Rabkin, LLP
16   775-337-5700                                  3556 E. Russell Road, 2nd Floor
17   Fax: 775-337-5732                             Las Vegas, NV 89120-2234
     Email: hkaplan@da.washoecounty.us             702-341-5200
18                                                 Fax: 702-341-5300
     Abha Khanna                                   Email: dbravo@wrslawyers.com
19
     Perkins Coie LLP
20   1201 Third Avenue                             Jonathan P. Hawley
     Ste 4900                                      Perkins Coie LLP
21   Seattle, WA 98101-3099                        1201 Third Avenue
22   206 359 8000                                  Ste 4900
     akhanna@perkinscoie.com                       Seattle, WA 98101-3099
23                                                 206 359 8000
     Henry J. Brewster                             JHawley@perkinscoie.com
24
     Perkins Coie LLP
25   700 Thirteenth St, NW
     Ste 800
26   Washington, DC 2005-3960
27   202 654 6200

28

                                                     1
         Case 3:20-cv-00243-MMD-WGC Document 80 Filed 05/21/20 Page 14 of 14



 1   Marc Erik Elias                    Mary-Anne Miller, County Counsel
 2   Perkins Coie LLP                   500 S. Grand Central Parkway
     700 13th Street, NW., Ste. 600     Las Vegas, NV 89106
 3   Washington, DC 20005               Mary-Anne.Miller@ClarkCountyDA.com
     202-654-6200
 4   Email: melias@perkinscoie.com
 5
 6
 7
     David O’Mara                             Respectfully submitted,
 8   311 E. Liberty Street
     Reno, NV 89501                           /s/Amanda Narog
 9
     Telephone: 775/323-1321                  James Bopp, Jr. (Ind. bar #2838-84)*
10   David@omaralaw.net                           jboppjr@aol.com
     Local Counsel for Plaintiffs             Richard E. Coleson (Ind. bar #11527-70)*
11
                                                  rcoleson@bopplaww.com
12                                            Corrine L. Youngs (Ind. bar #32725-49)*
                                                  cyoungs@bopplaw.com
13                                            Amanda L. Narog (Ind. bar #36118-84)*
14                                                anarog@bopplaw.com
                                              True the Vote, Inc.
15                                              Voters’ Rights Initiative
                                              The Bopp Law Firm, PC
16
                                              1 South Sixth St.
17                                            Terre Haute, IN 47807!3510
                                              Telephone: 812/877-4745
18
                                              *Pro hac vice application pending
19                                            Counsel for Plaintiffs
20
21
22
23
24
25
26
27
28

                                          2
